Citation Nr: 0923464	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet to include as secondary to medications 
taken for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1951 to December 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified at a video hearing before the 
undersigned in September 2008.  A transcript of the hearing 
is associated with the claims file and has been reviewed.

The Board notes that the claim at issue was previously 
remanded by the Board in October 2008, for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision with regard to the issue at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's peripheral neuropathy of the hands and feet is 
related to his active service or directly caused or 
aggravated by treatment associated with his service-connected 
disability of pulmonary tuberculosis.


CONCLUSION OF LAW

Peripheral neuropathy of the hands and feet was not incurred 
or aggravated during the Veteran's active duty service, and 
service incurrence may not be presumed, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2005 and February 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The February 2007 letter provided this notice to 
the Veteran.  

The Board observes that the August 2005 letter was sent to 
the Veteran prior to the October 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the February 2007 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 
C.F.R. § 3.159(b) (2008), and Dingess, supra, and after the 
notice was provided the case was readjudicated and an April 
2008 statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, service personnel 
records, VA treatment records, and private treatment records 
are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in December 2007.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's private physician's January 1996, March 
1996 and December 2005, opinion letters and the statements of 
the Veteran, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4). 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran claims that his current peripheral neuropathy of 
the hands and feet should receive secondary service 
connection to his pulmonary tuberculosis.  Specifically, the 
Veteran believes that side effects from the medications used 
to treat his pulmonary tuberculosis caused his peripheral 
neuropathy of the hands and feet.  Having granted service 
connection for pulmonary tuberculosis, it is necessary to 
determine whether the Veteran's peripheral neuropathy of the 
hands and feet is proximately due to or the result of the 
treatment for the service-connected pulmonary tuberculosis.  
In addition, if secondary service connection is denied, the 
Board must also determine if the Veteran is entitled to 
direct service connection for the peripheral neuropathy of 
the hands and feet.

Initially, the Board notes that the Veteran was hospitalized 
from August 1953 to September 1954 for the treatment of 
pulmonary tuberculosis.  During his hospitalization the 
Veteran was treated with bed rest and a drug regimen of 100 
milligrams of Isoniazid (INH) three times daily and 18 grams 
of Aminosalicylate Sodium (PAS) daily beginning in August 
1953.  After being discharged from the hospital, the Veteran 
was supposed to continue the drug regimen until February 
1955, however evidence suggests he stopped using the drugs in 
1954.  The Veteran contends that the high dosage of drugs 
used over a long period of time caused his peripheral 
neuropathy which is a known side effect of INH.  

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for peripheral neuropathy of the hands and feet was received 
in March 2005.  

The Board observes that the record contains evidence that 
contradicts the Veteran's claim that his peripheral 
neuropathy of the hands and feet is secondary to treatment 
for his pulmonary tuberculosis.  The Veteran was afforded a 
compensation and pension (C&P) examination in December 2007, 
which provided a negative nexus opinion regarding the 
likelihood of the Veteran's peripheral neuropathy of the 
hands and feet being caused or aggravated by his service 
connected pulmonary tuberculosis.  The examiner in the 
December 2007 examination report stated that it is unlikely 
that the Veteran's peripheral neuropathy of the hands and 
feet is related to his INH usage because the manifestation of 
peripheral neuropathy happened so long after the Veteran 
having been exposed to INH.  The examiner states that it is 
more likely the case that the Veteran's peripheral sensory 
neuropathy is of an idiopathic etiology.  Therefore, given 
the VA examiners statement that it is unlikely that the 
Veteran's peripheral neuropathy of the hands and feet is 
related to the treatment of his pulmonary tuberculosis, the 
Board concludes that secondary service connection is 
unwarranted.

The Board notes that in addition to the C&P examiner's 
opinion with regard to the nexus between the Veteran's 
peripheral neuropathy of the hands and feet and the treatment 
for his pulmonary tuberculosis there are also opinions of 
record from private physicians that provide a negative nexus.  
An opinion provided by an associate professor of neurology at 
the University of Kentucky, dated January 1996,  stated that 
the etiology of peripheral neuropathy is often difficult to 
determine, allowing for determination in only 50% of the 
cases.  The doctor further stated that he had reviewed all of 
the Veteran's medications and determined that none could be 
responsible for the Veteran's neuropathy and stated 
specifically that it is very unlikely  that the INH taken to 
treat the Veteran's pulmonary tuberculosis would be 
responsible for his peripheral neuropathy of the hands and 
feet.  The Veteran was also evaluated by a neurologist in 
March 1996 who stated that the Veteran's sensory 
polyneuropathy had an unclear origin and that a definite 
etiology is often not found with regard to peripheral 
neuropathy of the hands and feet.  

The Board does acknowledge that the Veteran's treating 
physician, in a December 2005 letter, provided an opinion in 
which he stated that it is highly possible that the Veteran's 
peripheral neuropathy of the hands and feet is related to the 
two medications, INH and PAS, used to treat the Veteran's 
pulmonary tuberculosis given the extended period of time in 
which those drugs were taken.  He wrote a second letter in 
September 2008 in which he again stated that he believed that 
the medications are the cause of many of his problems.  
However, again the doctor failed to state unequivocally that 
the INH and PAS given to the Veteran to treat pulmonary 
tuberculosis caused the Veteran's peripheral neuropathy.  The 
Board recognizes the positive nexus, however, the Board notes 
that the positive opinion is speculative given the 
"possibility" that the drugs are the cause of the Veteran's 
peripheral neuropathy of the hands and feet.  The Board 
further acknowledges that the doctor again sent a letter in 
March 2009 in which he stated that the Veteran's specific 
problems, including peripheral neuropathy were more likely 
than not the result of previous treatment for tuberculosis.  
The Board notes that this letter is not equivocal in the way 
that the first two letters were, but it does not address the 
time lapse between medication and onset of neuropathy, thus 
reducing its probative value.  As the majority of the 
probative evidence indicates that the origin of the Veteran's 
peripheral neuropathy cannot be traced to the medication used 
to treat his tuberculosis, the Board finds the negative 
evidence to be of greater probative weight.  

With regard to the various internet research, to include:  
medical studies and various court opinions addressing law 
suits by patients that have been treated with INH, the Board 
notes that it reviewed the evidence and finds the evidence 
not to be probative with regard to the issue of the Veteran's 
peripheral neuropathy.  The evidence provided speaks about 
the issue in general and not in specific terms relative to 
this Veteran.  For example, the information provided does not 
address the issue of time with respect to how quickly 
symptoms associated with peripheral neuropathy will manifest 
following exposure to the medications cited.  Therefore, 
while the Board notes that the provided information is 
probative as to general knowledge regarding these drugs it 
is, however, not probative with respect to this particular 
Veteran's case.  

Additionally, the Board notes the length of time between the 
Veteran's use of the aforementioned medication and his 
complaints of peripheral neuropathy.  The Board notes that a 
narrative summary report dated January 1959 makes reference 
to a July 1958 follow-up visit to The Outwood Station, Dawson 
Springs, Kentucky VAMC hospital, noted that your last 
treatment was in September 1954.  Evidence of record 
indicates that the Veteran's first complaint of record, with 
regard to peripheral neuropathy of the hands and feet, was in 
August 2004 at which point the Veteran said he had had 
neuropathy in his legs for approximately seven years at that 
time.  The Board notes that private treatment records 
indicate that the Veteran was diagnosed by as early as 
November 1995.  However, as the use of INH and PAS to treat 
the Veteran's pulmonary tuberculosis ended in 1954, which 
means that the Veteran's first complaints of peripheral 
neuropathy occurred approximately forty years after he ceased 
being exposed to the medications.  

The Board does acknowledge the Veteran's statement that he 
was being treated with these medications well into the 1960s, 
however, the competent medical evidence of record, to include 
the 1959 summary report contradict the Veteran's statements.  
The Board also notes the Veteran's statement in a December 
2005 letter in which he claims that sometime in the late 
1960s and early 1970s, the Veteran's feet started bothering 
him.  He was treated at that time by an orthopedic surgeon 
for a condition called hammer toes.  The Veteran further 
notes that he started suffering from leg cramps sometime in 
the early 1970s as well.  He was, as mentioned above, not 
diagnosed with peripheral neuropathy until 1995.  The Board 
has considered the Veteran's statements, however, the Board 
finds that the competent medical evidence does not support 
the Veteran's statements.  The Board finds the 
contemporaneous competent evidence to be of greater probative 
weight than the Veteran's current best efforts to recollect 
events occurring three and four decades prior.  Thus to the 
extent that the competent evidence contradicts the Veteran's 
statements, the Board finds his statements to not be credible 
because the better evidence is the contemporaneous medical 
record which was created for the purpose of providing the 
Veteran good health care and therefore likely to be accurate.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).

With regard to the almost forty year evidentiary gap in this 
case between exposure to INH and PAS and the earliest 
contemporaneous evidence of peripheral neuropathy, the Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  This absence of contemporaneous 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran's treatment of pulmonary 
tuberculosis resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2007) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence). 

Finally, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his peripheral neuropathy is 
related to the medications used to treat his pulmonary 
tuberculosis.

In consideration of all of the above, the Board finds, in 
reviewing the record, that there is no competent medical 
evidence that shows that the Veteran's peripheral neuropathy 
of the hands and feet is caused by or aggravated by the 
Veteran's service-connected pulmonary tuberculosis and indeed 
there is evidence that the peripheral neuropathy of the hands 
and feet is not at all related to the treatment of pulmonary 
tuberculosis.  Therefore the preponderance of the evidence is 
against the Veteran's claim.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct or presumptive service connection for the Veteran's 
peripheral neuropathy of the hands and feet.

The Board notes that upon review of the service records, 
there is no indication that the Veteran suffered from 
peripheral neuropathy while on active duty or within one year 
of discharge.  Additionally, the Board notes that the Veteran 
does not claim to have suffered from peripheral neuropathy 
while on active duty or within one year of discharge.  Claims 
which have no support in the record need not be considered by 
the Board; the Board is not obligated to consider "all 
possible" substantive theories of recovery. Robinson v. 
Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for peripheral neuropathy of the hands 
and feet to include as secondary to medications taken for 
pulmonary tuberculosis.  In this regard, the medical evidence 
shows a current diagnosis of peripheral sensory neuropathy; 
however, there is no competent evidence of an in-service 
injury and a preponderance of the evidence is against a 
finding that the current diagnosis can be linked to the 
medications used to treat the Veteran's pulmonary 
tuberculosis.  The Board concludes that the weight of the 
probative evidence, consisting of the lapse in time between 
the diagnosis and exposure to the medications, the private 
and VA examiner's opinions, is against any nexus between any 
current peripheral neuropathy and active service or any 
service-connected disability.  The Board has considered the 
benefit of the doubt rule; however, as a preponderance of the 
evidence is against this claim such rule does not apply and 
the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for peripheral neuropathy 
of the hands and feet to include as secondary to medications 
taken for pulmonary tuberculosis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


